Citation Nr: 1452296	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-20 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho

 
THE ISSUE

Entitlement to service connection for cardiovascular disease, including coronary artery disease (CAD), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Boise, Idaho.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2010.  The examiner confirmed the Veteran's diagnosis of CAD.  The examiner opined that CAD "is less likely as not caused by or a result of his service-connected hypertension."  The examiner explained that the Veteran exhibits several risk factors for CAD, including his service-connected hypertension.  The examiner noted that the Veteran has good control of his hypertension.  Instead, the examiner pointed towards the Veteran's hyperlipedemia, obesity, tobacco use, and sedentary lifestyle as the cause of the Veteran's CAD.

The examiner tendered an addendum opinion in January 2011.  There, the examiner opined that it was less likely than not that the Veteran's CAD was ". . .caused by or a result of. . ." his service-connected degenerative arthritis of the thoracolumbar spine, cervical disc disease with history of right upper extremity radicular pains, and degenerative joint disease of the right knee.  As rationale, the examiner noted that lack of exercise is a risk factor for the development of CAD.  The examiner explored the relationship between the aforementioned service-connected disabilities and their potential impact, by way of lack of exercise, and his CAD.  The examiner noted that the Veteran worked until July 2006, indicating he had enough mobility to work.  The examiner continued "[e]ven if certain types of exercise might have been precluded, there were types of cardiovascular exercise that the Veteran could have participated in."  The examiner noted that medical literature does not show that degenerative arthritis has a direct causal effect on CAD.  

The October 2010 VA examination and January 2011 addendum do not specify whether any of the Veteran's service-connected disabilities aggravated his CAD.    See Allen v. Brown, 7 Vet. App. 439 (1995) (secondary service connection warranted where a service-connected disability aggravates another disability).  Instead, the examiner focused exclusively on whether the Veteran's service-connected disabilities caused, as opposed to aggravated, his CAD.  Clarification is also required because the examiner's addendum states ". . . it was felt that hypertension played less of a role than the cholesterol conditions and tobacco addictions. . . ." This should be clarified by the examiner.  

Additionally, the Board concludes that an opinion as to whether direct service connection is warranted.  The Veteran complained that he began experiencing chest pains while in service.  See July 2004 Treatment Record of Treasure Valley Cardiology.  The Veteran testified at his Board hearing that he believes he was experiencing a heart attack at that time despite a normal electrocardiogram (EKG) test result.  See Board Hearing Transcript.  He further testified that despite being diagnosed with CAD in 2009, he also had normal EKG test results then too.  See id.  Given the possibility that the Veteran's CAD may have had its onset in service, based on the above evidence, an opinion as to whether the Veteran's CAD is related to service is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (2002); 38 C.F.R. § 3.159(c)(4) (2014).

Finally, there is evidence that the Veteran is receiving Social Security Administration (SSA) disability benefits for his CAD.  See October 2010 VA Examination Report (noting that the Veteran receives SSA disability benefits for many disabilities).  The claims file does not include any records relied on by SSA or show any efforts to obtain them.  Therefore, the Veteran's records relied upon in awarding him Social Security benefits must be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (the duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration).

Accordingly, the case is REMANDED for the following action:

1. Request from Social Security Administration copies of all medical records underlying the award of disability benefits.  If records are unavailable, the Social Security Administration must so indicate.  If unsuccessful, the Veteran must be accorded the opportunity to furnish such records directly from the Social Security Administration.  All records/responses received must be associated with the claims file.

2. Return the claims file, including a copy of this remand, to the VA examiner who conducted the October 2010 VA examination for an addendum opinion.  If the October 2010 VA examiner is unavailable, the claims file should be forwarded to another qualified examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged. The entire claims file, including any electronic records, must be reviewed by the examiner in conjunction with the examination.

The examiner is requested to opine as to the following:

a. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's CAD was incurred during service or is otherwise related to service?

In tendering this opinion, the examiner must specifically comment on the Veteran's reports of chest pains in service.

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected hypertension, degenerative arthritis of the thoracolumbar spine, cervical disc disease with history of right upper extremity radicular pains, DJD of the right knee, and/or hypertension aggravated his CAD?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.


A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



